NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


COREY JOSHUA ROCKER,                         )
DOC# C04890,                                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-1951
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

J. Jervis Wise and Bjorn E. Brunvand of
Brunvand Wise, P.A., Clearwater; Michael
P. Maddux of Michael P. Maddox, P.A.,
Tampa; and Jennifer Salter of Michael P.
Maddox, P.A., Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katelyn B. Wright,
Assistant Attorney General, Tampa; and
Anne F. McDonough, Senior Assistant
Attorney General, Tampa (substituted as
counsel of record), for Appellee.



PER CURIAM.

              Affirmed.
NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                 -2-